            Case 1:12-cv-10601-IT Document 465 Filed 06/14/21 Page 1 of 2


                           UNITED STATES DISTRICT COURT
                            DISTRICT OF MASSACHUSETTS


 UNITED STATES OF AMERICA, et al.,                      )
 ex rel. MICHAEL BAWDUNIAK,                             )
                                                        )
                                                        )
                         Plaintiffs-Relators,           )
                                                        )   Civil Action No. 12-cv-10601-IT
       v.                                               )
                                                        )
 BIOGEN IDEC, INC.                                      )
                                                        )
                         Defendant.                     )

                                NOTICE OF APPEARANCE

       Please enter the appearance of William L. Roberts of Ropes & Gray LLP as counsel

for Defendant Biogen Idec., Inc. in the above-captioned matter.

                                                Respectfully submitted,
Date: June 14, 2021
                                                 /s/ William L. Roberts
                                                 William L. Roberts (BBO #: 679735)
                                                 ROPES & GRAY LLP
                                                 Prudential Tower
                                                 800 Boylston Street
                                                 Boston, MA 02199-3600
                                                 Tel: (617) 951-7000
                                                 William.Roberts@ropesgray.com
          Case 1:12-cv-10601-IT Document 465 Filed 06/14/21 Page 2 of 2


                                 CERTIFICATE OF SERVICE

        I hereby certify that this document filed today through the Court’s ECF system will be
sent electronically to the registered participants as identified on the Notice of Electronic Filing
(NEF), and that paper copies will be sent by U.S. Mail to those indicated as non-registered
participants on June 14, 2021.

                                              /s/ William L. Roberts
                                              William L. Roberts
